Citation Nr: 1314453	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-42 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Q.S.



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's service connection claims for bilateral hearing loss, a lumbar spine disability, and a left eye disability.  The Veteran has since clarified that he is actually claiming service connection for a right eye disability, and not the left.  See the Veteran's October 2010 VA Form 9; see also the June 2012 hearing transcript, at 2.  

In June 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Although additional delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's appeal.  See 38 C.F.R. § 19.9 (2012). 




I.  VA and private treatment records

At the June 2012 hearing, the Veteran testified that he sees VA physicians for his eye condition every six months, and that his next appointment was scheduled for August 2012.  Upon review of the Veteran's physical and electronic claims folder, it does not appear that VA treatment reports dated subsequent to April 2009 relevant to any of disabilities claimed on appeal have been associated with the record.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated since April 2009 that are relevant to the disabilities at issue should be requested and obtained. 

Also at the June 2012 hearing, the Veteran indicated that he would attempt to obtain private treatment records from his chiropractor dated in 2000, and submit them to the Board for consideration.  The Board afforded the Veteran sixty days to obtain any additional medical evidence he wished.  Although the Veteran did submit private treatment reports pertaining to his current eye conditions, he did not submit any records pertaining to his low back.  In light of the fact that the Board is remanding the Veteran's appeal for other reasons at this time, the Board believes he should be afforded an opportunity to submit, or to request that VA obtain, any additional relevant private treatment records that remain outstanding that he believes would be supportive of his claims, to include those from his chiropractor in 2000.

II.  VA examinations

A. Bilateral hearing loss

The Veteran claims he has a bilateral hearing loss disability that was caused by in-service exposure to acoustic trauma sustained in performance of duties as a heavy vehicle driver and from firing weapons to meet Army qualifications.  The RO has already conceded that the Veteran did in fact experience injury to the ears from in-service noise exposure.  See the RO's September 2010 rating decision, at 2 (awarding service connection for tinnitus).   In addition, the Veteran's service records also demonstrate that he received treatment for a left earache on October 18, 1967.  

The Veteran's hearing acuity was last assessed at a June 2009 VA examination.  Audiometric testing results at the time demonstrated that the Veteran did not have a left or right ear hearing loss disability for VA purposes at that time, as per the standards outlined in 38 C.F.R. § 3.385 (2012).  In June 2012, the Veteran specifically asserted that his ability to hear had worsened in severity since this prior VA examination.  See the June 2012 hearing transcript, at 6.  

Although a new VA examination is not warranted based merely upon the passage of time, where a Veteran claims that a disability has worsened in severity, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174   (2007).   In light of the Veteran's competent lay assertions suggesting that his hearing loss may have worsened in severity since his last VA examination, an updated audiometric examination is necessary before VA can make a fully informed decision on the merits of his claim. 

B. Low back disability

The Veteran asserts that he has a current low back disability that had its onset in, or is otherwise related to, his period of active duty service.  In particular, he contends that he injured his back when he fell off a crane in service, and that he has experienced low back pain symptoms from his time in service to the present day.  See the June 2012 hearing transcript, at 8 and 13.  Although the Veteran's service records do not document an in-service fall, they do indicate that the Veteran sought treatment for "chronic back pain" after lifting a heavy truck bed.  See the Veteran's November 1, 1966 Consultation Sheet.

The Veteran appeared for a VA spine examination in June 2009, and was diagnosed with degenerative arthritis of the lumbar spine.  See the June 2009 VA examiner's report, at 9.  After examining the Veteran and upon review of the Veteran's medical history, the VA examiner concluded that the Veteran's current spine disability was less likely as not caused by his initial back strain which occurred in 1966.  By way of rationale, the examiner merely stated that negative findings existed during the Veteran's active duty service.  See id., at 11.  

The Board finds the June 2009 VA examiner's rationale inadequate for adjudicatory purposes.  Notably, the examiner provided no specific reference to what prior "negative findings" he found probative in determining that a link did not exist between the Veteran's current spine disability and his in-service back injury.  In addition, the examiner acknowledged the Veteran's complaint that his back has become "progressively worse" since service, but failed to offer any discussion or analysis addressing this assertion in light of the medical evidence of record.  The Veteran has since testified that he received 20 to 25 years of private treatment for his back subsequent to service, with additional treatment with another chiropractor in 2000.  See the June 2012 hearing transcript, at 8-10.  It is unclear whether the June 2009 examiner was aware of the Veteran's claimed prior history of treatment, and his specific assertion that his back pain has been continuous from the time of his active duty service to the present day.  See id., at 13.

The Board accordingly finds that the June 2009 VA examiner's negative nexus opinion is supported by an inadequate medical explanation, and is based on incomplete facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  That new examination should include an etiological opinion that takes into account all pertinent evidence of record, including the Veteran's lay statements and any VA treatment records or other documentation obtained on remand.  See 38 C.F.R. § 4.1 (2012) (recognizing the general importance of evaluating each disability in relation to its history).  

The Board notes in passing that it recognizes the Veteran's recent assertion that he had some back problems prior to entering his period of active duty service, and that his in-service injury aggravated his back.  See the June 2012 hearing transcript, at 8.  Although the Veteran's July 1966 Report of Medical History includes one notation indicating a complaint of back "soreness," the Veteran's July 1966 entrance examination pertinently included a normal clinical evaluation of the Veteran's spine.  There is no other indication within the Veteran's service records, or any medical record dated subsequent to service currently associated with the claims file, that identifies the presence of any back disability that preexisted service.  As such, clear and unmistakable evidence demonstrating that the Veteran had a preexisting back disability upon entrance into active duty service is not of record, and the Veteran, for the purposes of this remand, is presumed to have entered military service in sound condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

C. Eye disability

The Veteran claims that he has a current right eye disability or disabilities that had their onset in, or are otherwise related to, his period of active duty service.  In particular, the Veteran states he had "cataract poisoning" in service, requiring use of an eye patch, which manifested in vision problems and headaches that have continued to the present day.  See the June 2012 hearing transcript, at 14-17.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed right eye disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran has presented medical evidence of current right eye disabilities, to include glaucoma suspect, dry eye syndrome and diplopia, thus satisfying the first element of McLendon.  See the Veteran's February 23, 2009 VA Eye Progress Note; see also the April 24, 2003 private treatment report of H.S.K.  The Veteran's service records also clearly show treatment for right eye problems, to include a corneal abrasion diagnosed on May 2, 1968, and a corneal ulcer diagnosed on May 10, 1968 "probably started from F.B. [foreign body]," thus satisfying the element of McLendon requiring an in-service injury or disease of the right eye.

The Veteran's testimony also suggests that he has had problems with right eye focusing and pain since his time in service to the present day.  See the June 2012 hearing transcript, at 16.  Although the Veteran's post-service treatment records include opinions relating the Veteran's current symptoms to allergies [see, e.g., the Veteran's July 11, 2005 VA Clinician's Note (indicating that the Veteran's eye pain with watering and eye weakness is probably secondary to muscle fatigue and allergies)], the competent lay evidence described above suggests that the Veteran's symptoms may in fact be related to the symptoms he described during service, meeting the third criterion for an examination. 

Crucially, no medical opinion of record links any current right eye disability to his service, or rules out any such connection.  Therefore, the Board finds that there is insufficient competent medical evidence on file for VA to make a decision on the claim at this time.  As such, the Veteran should be scheduled for an examination, and a VA medical opinion addressing the etiology of the Veteran's claimed right eye disability should be obtained.  See McLendon, 20 Vet. App. at 81. 

The Board adds that the Veteran's July 1966 examination upon entrance into service included an "abnormal" ophthalmoscopic examination, noting the presence of "localized hyperemia of bulbar conjunctiva OD due to old injury."  Although the Veteran has not asserted that any of his current eye disabilities are manifestations of his hyperemia condition noted upon entrance into service, the Board believes that on remand, in addition to addressing the matter of direct service connection above, the VA eye examiner should also provide opinions as to whether any current disability is a manifestation of this hyperemia, and if so, whether hyperemia increased in severity and/or was aggravated beyond its natural progression in service.  Indeed, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Based on the Veteran's clarification of his eye disability claim, send the Veteran an updated notice letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) addressing his service connection claim for a right eye disability.

Ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for his claimed disabilities, to include any pertinent records of private chiropractic care dating in 2000, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

Associate with the claims file copies of all relevant VA treatment the Veteran has received since April 2009 for his claimed disabilities at VA's medical facilities in Mountain Home, Tennessee, or any other VA facility identified by the Veteran.  Efforts to obtain these records should be memorialized in the Veteran's claims file.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in item (1) above, schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and etiology of his claimed bilateral hearing loss, low back, and right eye disabilities.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide opinions as to the following:

a.)  With respect to the Veteran's claimed bilateral hearing loss disability, the examiner should first determine whether right ear, left ear, or bilateral hearing loss currently exists for VA purposes, as defined in 38 C.F.R. § 3.385.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  If a hearing loss disability for VA purposes is diagnosed, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to his period of active service, to include his documented treatment for a right ear earache in October 1967, and/or his in-service acoustic trauma.  The examiner should assume for the purposes of this opinion that the Veteran did in fact experience in-service exposure to noise trauma in performance of his duties as a heavy vehicle operator, and from firing weapons during training as he so describes.  

b.)  With respect to the Veteran's claimed low back disorder, for each diagnosed disability, the examiner is directed to determine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his period of active service, to include his documented in-service treatment for chronic low back pain in November 1966 following an injury sustained when lifting a heavy truck bed.  In addition, for the purposes of this opinion, the examiner should also assume that the Veteran's claimed history of sustaining injury to his low back after falling from a crane is credible.  The examiner should also consider and comment upon the Veteran's assertions that he has experienced low back pain since service to the present day, with private treatment for over twenty years upon separation from service.  

c.)  With respect to the Veteran's claimed right eye disabilities, the examiner should first identify all current right eye disabilities.  The examiner should then answer each of the following questions:

i.)  Does the Veteran have a current right eye disability that is at least as likely as not (50 percent or greater probability) a manifestation of his hyperemia of the bulbar conjunctiva noted on his July 1966 examination upon entrance into active duty service?  

A.)  If so, did the Veteran's hyperemia increase in severity during the Veteran's period of active duty service?  

B.)  If so, is it clear and unmistakable (i.e. undebatable) that this increase in severity was due to the natural progress of the disease?

ii.)  Notwithstanding the above, does the Veteran have a current right eye disability that at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's active duty service, to include his documented in-service treatment for a right eye corneal abrasion and ulcer in May 1968?  The examiner should consider and comment upon the Veteran's assertions that he has experienced vision problems and eye pain since service to the present day.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, review all the evidence of record and readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

